Citation Nr: 1752180	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-222 45	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a throat condition, to include pharyngitis.  

4.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a right shoulder condition.

5.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a musculoskeletal chest wall condition.

6.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a left ankle condition.

7.  Entitlement to service connection for a left ankle condition.  

8.  Entitlement to an initial rating in excess of 10 percent for a right ankle condition.   

9.  Entitlement to a rating in excess of 10 percent for a low back condition.  

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to a total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2011, February 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a November 2016 video hearing in front of the undersigned.  A transcript of the hearing is of record.  

The Veteran's claims to reopen service connection for a throat condition, bilateral hearing loss disability, tinnitus; service connection for sleep apnea and a left ankle condition; increased rating for his low back condition; initial increased rating for his right ankle condition; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 1997, the RO denied the claim of service connection for musculoskeletal chest wall, left ankle and right shoulder conditions.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  The evidence received since the April 1997 decision, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a musculoskeletal chest wall condition.

3.  The evidence received since the April 1997 decision, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a right shoulder condition.

4.  Some of the evidence received since the April 1997 decision raises a reasonable possibility of substantiating the claim for service connection for a left ankle condition.


CONCLUSIONS OF LAW

1.  The April 1997 RO rating decision that denied service connection for musculoskeletal chest wall and right shoulder conditions is final.  38 U.S.C.A. § 7104, 7105 (West 2014); 20.1100 (2017).

2.  New and material evidence has not been received, and the claim of service connection for musculoskeletal chest wall condition is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence has not been received, and the claim of service connection for a right shoulder condition is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).

4.  New and material evidence has been received, and the claim of service connection for a left ankle condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied entitlement to service connection for musculoskeletal chest wall pain, left ankle and a right shoulder condition in an April 1997 RO rating decision due to a lack of competent lay or medical evidence of a chronic disability.  Pertinent evidence at the time of the decision includes service treatment records (STRs), lay assertions and a March 1997 VA general examination.  The March 1997 examination was requested, in part, to address the nature and etiology of any right shoulder or musculoskeletal chest wall pain condition.  The Veteran did not initiate an appeal or submit new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. §§ 7104 (b), 7105(c); 38 C.F.R. § 3.156 (b).  

The current appeal arises from the Veteran's August 2011 claim to reopen which was denied in the February 2013 RO rating decision.  

Despite the addition of medical and lay evidence, including VA examinations, VA treatment records and the Veteran's assertions, there is no competent evidence of any chronic musculoskeletal chest wall or right shoulder condition since the last final denial.  The Veteran testified during his November 2016 Board hearing of right rib cage, breast plate and right shoulder pain that have existed since service.  He specifically denied having any heart, organ or gastrointestinal issue, other than high blood pressure and that he had not received a diagnosis of a chronic rib/chest condition from any medical professional.  The Veteran's testimony is competent to the extent that he reports continued symptoms of ongoing right shoulder and chest wall pain since his last final denial.  However, his reports of ongoing pain are not competent to establish the existence of a chronic right shoulder or chest wall disability; as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the new evidence does not raise a reasonable possibility of substantiating the claims and cannot be considered material.  As such, his claims to reopen must be denied.

Since the last final denial, the file contains additional lay statements of continued left ankle pain and medical evidence of some objective limitation of motion in the left ankle indicated in the October 2011 VA ankle examination, with a December 2012 addendum, though no left ankle diagnosis was provided.  Further, as discussed in the 2016 Board hearing, the Veteran seeks secondary service connection for his left ankle condition as due to his now service connected right ankle condition. See February 2013 RO rating decision. Thus, in light of the lay statements of ongoing pain, medical evidence indicating at least some limitation of motion in the left ankle and the grant of service connection of a right ankle disability since the last final denial, the Board finds that the additional evidence raises a reasonable possibility of substantiating the claim.  As such, his claim to reopen is granted, to this extent only.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a musculoskeletal chest wall condition has not been received; the application to reopen is denied.  

New and material evidence to reopen the claim for entitlement to service connection for a right shoulder condition has not been received; the application to reopen is denied.  

The previously denied claim of entitlement to service connection for a left ankle condition is reopened on the basis of new and material evidence, to this extent only.

REMAND

For the Veteran's claims of service connection for a left ankle condition, increased rating for his low back condition and initial increased rating for his right ankle condition,  updated VA examinations are required.  During his November 2016 Board hearing, the Veteran testified to a worsening of his low back and right ankle conditions since his last VA examinations conducted in July 2011 ( low back) and October 2011, with a December 2012 addendum (right ankle).  Additionally, the record is currently unclear as to whether the Veteran has a current left ankle disability in light of the recent lay assertions of pain and objective limitation of motion findings from the October 2011 VA examination, which was not adequately clarified in the December 2012 addendum.   

A VA sleep apnea examination is required to address the nature and etiology of the claimed condition.  During his 2016 Board hearing, the Veteran provided competent testimony of receiving a private medical diagnosis of sleep apnea and experiencing symptoms of sleep problems, trouble breathing and snoring since service.  

Outstanding audiological testing conducted by the West Palm Beach VAMC in approximately 2015, as identified by the Veteran during his 2016 Board hearing, must be associated with the claims file prior to adjudication of the Veteran's claims to reopen service connection for bilateral hearing loss disability and tinnitus.

The Veteran's claim to reopen service connection for a throat condition, to include pharyngitis is intertwined with his sleep apnea claim as it remains unclear whether his reported symptoms of difficulty breathing, swallowing and choking represents a separate disability, see November 2016 Board hearing. Additionally, the matter of TDIU is intertwined with his increased rating claims as they are considered part-and-parcel.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including those from the West Palm VAMC beyond July 2014, particularly with regard to any audiological testing from 2015.

2.  Associate any outstanding and relevant imaging studies with the record, including X-ray results of the Veteran's bilateral ankles from March 1997 and/or October 2011 with the claims file. 

3.  Conduct any further development indicated based on the receipt of the above evidence, such as an updated VA audiological examination for the Veteran's hearing loss disability and tinnitus claims.  

4.  Afford the Veteran a VA examination(s) for his low back and bilateral ankle.  All symptoms of the Veteran's low back, right ankle and left ankle (if any) should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence of record.  

If any left ankle condition is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current condition onset during, was caused by or aggravated by service, to include duties as a cannon crewmember and his documented 1986 left ankle injury (see STR pg. 76of 137) or his right ankle condition.  Why or why not?

Consider the lay reports of various non-specific sports injuries, wear-and-tear from duties and ongoing complaints of pain.  

5.  Schedule the Veteran for a VA sleep apnea examination.  Clearly identify all manifestations of the Veteran's sleep apnea, including reported symptoms of ongoing sleep trouble, choking and difficulty swallowing, and the functional impact in consideration of both medical and lay evidence of record.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current sleep apnea either began during or is otherwise caused by or related to active service.  Why or why not?

6.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


